Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 01/06/2021 in which claims 1, 2, and 4-20 are pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/05/2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loheide (US 2018/0343489) in view of Thompson (US 9,138,652).

As to claim 1, Loheide teaches a client device comprising:



receive, via the communications interface, content associated with one or more user-specific characteristics ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);
determine one or more data elements based at least in part on the received content ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

generate a composite video feed customized to the one or more user-specific characteristics including by matching at least corresponding portions of the one or more data elements to corresponding portions of the background video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

and overlaying the one or more data elements over the background video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

and display the composite video feed on a display device of the client device ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

Loheide does not teach wherein the one or more data elements is interactive and selectable to view branched content.

However, Thompson teaches wherein the one or more data elements is interactive and selectable to view branched content (col. 3, lines 25-55; col. 15, lines 40-47; col. 31, lines 16-38; col. 43, line 62 to col. 44, line 34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loheide’s system with Thompson’s system in order to provide a content-rich experience in which users are able to consume video content in a manner that enhances the functionality, ease of use, customizability, interactivity, and other aspects of the user experience.

As to claim 16, Loheide teaches a client device comprising:

a communications interface; a processor coupled to the communications interface, the processor configured to: receive a background video feed from a remote server ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

determine a first time stamp of a first frame of the background video feed from time-stamped metadata associated with the first frame ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

receive, via the communications interface, content associated with one or more user-specific characteristics, wherein the content includes time-stamped metadata associated with background video frames and data with a time stamp falling within a time range determined by the first time stamp ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

determine one or more data elements based at least in part on the received content ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

generate a composite video feed customized to the one or more user-specific characteristics including by matching at least corresponding portions of the one or more data elements to corresponding portions of the background video feed based at least in part on a concordance of a time stamp of a 

and overlaying the one or more data elements over the background video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

and display the composite video feed on a display device of the client device, wherein the generated composite video feed includes time-matched frames in which each time-matched frame is overlaid with data elements that time match a respective background video frame ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

Loheide does not teach wherein the one or more data elements is interactive and selectable to view branched content.

However, Thompson teaches wherein the one or more data elements is interactive and selectable to view branched content (col. 3, lines 25-55; col. 15, lines 40-47; col. 31, lines 16-38; col. 43, line 62 to col. 44, line 34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loheide’s system with Thompson’s system in order to provide a content-rich experience in which users are able to consume video content in a manner that enhances the functionality, ease of use, customizability, interactivity, and other aspects of the user experience.

As to claim 17, Loheide teaches a server comprising:

a processor, the processor configured to: receive a request for content associated with one or more user-specific characteristics ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

determine content based on the request including by looking up content based at least in part on the request; and send the determined content to a remote client device in response to the content request ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

wherein the client device generates a composite video feed customized to the one or more user-specific characteristics including by matching data elements to corresponding portions of a background video feed and overlaying the data elements over the background video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

and a memory coupled to the processor and configured to store the one or more user-specific characteristics in user profiles ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

Loheide does not teach the data elements being interactive and selectable to view branched content.

However, Thompson teaches the data elements being interactive and selectable to view branched content (col. 3, lines 25-55; col. 15, lines 40-47; col. 31, lines 16-38; col. 43, line 62 to col. 44, line 34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loheide’s system with Thompson’s system in order to provide a content-rich experience in which users are able to consume video content in a manner that enhances the functionality, ease of use, customizability, interactivity, and other aspects of the user experience.

As to claim 19, Loheide teaches a method comprising:

receiving a background video feed from a remote server; requesting content associated with one or more user-specific characteristics ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

receiving content from the remote server in response to the content request; determining data elements based at least in part on the received content ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

generating a composite video feed customized to the one or more user-specific characteristics including by matching the data elements to corresponding portions of the background video feed and overlaying the data elements over the background video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

and outputting the composite video feed on a display of a client device ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

Loheide does not teach wherein the data elements are interactive and selectable to view branched content.

However, Thompson teaches wherein the data elements are interactive and selectable to view branched content (col. 3, lines 25-55; col. 15, lines 40-47; col. 31, lines 16-38; col. 43, line 62 to col. 44, line 34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loheide’s system with Thompson’s system in order to provide a content-rich experience in which users are able to consume video content in a manner that enhances the functionality, ease of use, customizability, interactivity, and other aspects of the user experience.

As to claim 20, Loheide teaches a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:

receiving a background video feed from a remote server; requesting content associated with one or more user-specific characteristics ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

receiving content from the remote server in response to the content request; determining data elements based at least in part on the received content ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

generating a composite video feed customized to the one or more user-specific characteristics including by matching the data elements to corresponding portions of the background video feed and overlaying the data elements over the background video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]);

and outputting the composite video feed on a display of a client device ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

Loheide does not teach wherein the data elements are interactive and selectable to view branched content.

However, Thompson teaches wherein the data elements are interactive and selectable to view branched content (col. 3, lines 25-55; col. 15, lines 40-47; col. 31, lines 16-38; col. 43, line 62 to col. 44, line 34).



As to claim 2, Loheide further teaches wherein: the remote server is configured to look up the content based at least in part on the one or more user-specific characteristics; and send the content to the device via the communications interface ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

As to claim 4, Loheide further teaches wherein the received content: data for output in the composite video feed including at least one of: graphics, text, or audio; and metadata associated with how the data is to be output in the composite video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

As to claim 5, Loheide further teaches the display device, wherein the display device is configured to render the composite video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

As to claim 9, Loheide further teaches wherein the communications interface is configured to at least one of: periodically request the content and periodically receive portions of the background video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

As to claim 10, the combination of Loheide and Thompson teaches wherein: the data elements includes text; and rendering the composite video feed on the display device includes displaying a text ticker with the background video feed (Loheide; [0017] – “Examples of the overlay-graphic items may include, but are not limited to, logos, tickers, bugs, banners, popups, lower third graphics (also referred to 

As to claim 11, the combination of Loheide and Thompson teaches wherein at least one of: a speed, a direction, refresh rate, exit conditions, and interaction rules of the text ticker is based at least in part on the content received from the remote server (Loheide; [0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]; Thompson; col. 15, lines 40-47).

As to claim 12, Loheide further teaches wherein the processor is further configured to update at least one of the background video feed or the composite video feed in response to user interaction with the one or more data elements of the composite video feed ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

As to claim 13, Loheide further teaches wherein: the background video feed is an advertisement; and the determined one or more data elements includes a price customized to a specific user ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

As to claim 15, Loheide further teaches wherein the data element includes music customized to a specific user ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

As to claim 18, Loheide further teaches wherein the remote client device is configured to determine the data elements based at least in part on the determined content sent by the server ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Loheide in view of Alonso (US 2013/0066448).

As to claim 6, Loheide does not teach wherein the background video feed includes a video feed of a live sporting event.

However, Alonso teaches wherein the background video feed includes a video feed of a live sporting event ([0011], [0014]-[0027], [0050]-[0055], [0067]-[0072], [0074]-[0075], [0082]-[0089], and [0112]-[0118]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loheide’s system with Alonso’s system in order to enable the real time acquisition, recording, transmittal, and processing of actual game, practice, training and/or sporting event sports performance metrics, tracking, location, speed, impact, analytics, statistics and/or data from sports players, playing surface or field and sports objects (balls, bats, equipment, etc.), game officials (referees) and the "Field of Play" using, for example, RTLS/RTSS telemetry with RF technology and video technology, which may be used to superimpose acquired performance metrics, data, analytics and/or statistics on video, for example (Alonso; [0009]).

As to claim 7, Loheide does not teach wherein the data elements includes at least one of: game clock, game state, or positional information.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loheide’s system with Alonso’s system in order to enable the real time acquisition, recording, transmittal, and processing of actual game, practice, training and/or sporting event sports performance metrics, tracking, location, speed, impact, analytics, statistics and/or data from sports players, playing surface or field and sports objects (balls, bats, equipment, etc.), game officials (referees) and the "Field of Play" using, for example, RTLS/RTSS telemetry with RF technology and video technology, which may be used to superimpose acquired performance metrics, data, analytics and/or statistics on video, for example (Alonso; [0009]).

As to claim 8, Loheide does not teach wherein: the background video feed includes a video feed of a live sporting event between a first team comprising a first plurality of players and a second team comprising a second plurality of players; the data elements includes time-stamped positional information data elements associated to with one or more players in the first plurality of players or in the second plurality of players, the time-stamped positional information data elements captured by a telemetry tracking system at the live sporting event; and matching the data elements to corresponding portions of the background video feed includes: identifying a respective positional information data element in the positional information data elements that has a matching time stamp value as a respective frame; and overlaying the respective positional information data element on a respective frame thereby forming a time-matched frame in the composite video feed.

However, Loheide does teach wherein: matching the data elements to corresponding portions of the background video feed includes: identifying a respective data element in the data elements that has a matching time stamp value as a respective frame; and overlaying the data element on a respective frame 

In addition, Alonso teaches wherein: the background video feed includes a video feed of a live sporting event between a first team comprising a first plurality of players and a second team comprising a second plurality of players; the data elements includes time-stamped positional information data elements associated to with one or more players in the first plurality of players or in the second plurality of players, the time-stamped positional information data elements captured by a telemetry tracking system at the live sporting event; identifying a respective positional information data element in the positional information data elements; and overlaying the respective positional information data element on a respective frame ([0011], [0014]-[0027], [0050]-[0055], [0067]-[0072], [0074]-[0075], [0082]-[0089], and [0112]-[0118]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loheide’s system with Alonso’s system to show wherein: the background video feed includes a video feed of a live sporting event between a first team comprising a first plurality of players and a second team comprising a second plurality of players; the data elements includes time-stamped positional information data elements associated to with one or more players in the first plurality of players or in the second plurality of players, the time-stamped positional information data elements captured by a telemetry tracking system at the live sporting event; and matching the data elements to corresponding portions of the background video feed includes: identifying a respective positional information data element in the positional information data elements that has a matching time stamp value as a respective frame; and overlaying the respective positional information data element on a respective frame thereby forming a time-matched frame in the composite video feed in order to enable the real time acquisition, recording, transmittal, and processing of actual game, practice, training and/or sporting event sports performance metrics, tracking, location, speed, impact, analytics, statistics and/or data from sports players, playing surface or field and sports objects (balls, bats, equipment, etc.), game officials (referees) and the "Field of Play" using, for example, RTLS/RTSS telemetry with RF technology .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Loheide in view of Pereira (US 2017/0201793).

As to claim 14, Loheide does not teach wherein the data element includes audio in a language customized to a specific user.

However, Pereira teaches wherein the data element includes audio in a language customized to a specific user ([0007], [0094], [0121], and [0131]-[0149]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loheide’s system with Pereira’s system in order to provide new methods that are defined for accurate segmentation using content similarity, and content database searches. Techniques as described herein address large scale deployment of segmentation for applications such as time-aligned services which include specific services such as language subtitles, specific advertisement replacement or overlay, identifying new advertisements that are on broadcast channels, as described in more detail below (Pereira; [0035]).

Response to Arguments

Applicant's arguments filed 01/06/2021 have been fully considered but they are moot in light of the new grounds of rejection incorporating the Thompson reference.

With regards to claim 10, Examiner maintains that the combination of Loheide and Thompson teaches wherein: the data elements includes text; and rendering the composite video feed on the display device includes displaying a text ticker with the background video feed (Loheide; [0017] – “Examples of 

With regards to claim 13, Examiner maintains that Loheide further teaches wherein: the background video feed is an advertisement; and the determined one or more data elements includes a price customized to a specific user ([0017]-[0030], [0035]-[0047], [0050]-[0052], [0059]-[0086], [0094]-[0099], [0106]-[0130], and [0151]-[0161]). For example, looking at [0020], it is stated that the client device 102 may comprise a graphics engine 102A to overlay and present one or more overlay-graphic items (or overlay graphics) on the media content. The media content may include programming media content (e.g. television shows, on demand shows), non-programming media content (e.g. video advertisements, promotional videos), and/or a combination of both the programming media content and the non-programming media content. Alternatively, a plurality of overlay-graphic items may be presented on the media content. Hereinafter, the plurality of overlay graphic-items may be interchangeably referred to as overlay-graphic items. In addition, looking at [0070], it is stated that the media preprocessing engine 208 may be further configured to identify one or more presentation attributes for the overlay-graphic items based on the identified one or more tags within the media content. Each of the one or more presentation attributes may specify a behavior, an interactivity, a responsive-feature, a graphic-resolution, a position within a displayed view of the media content, animation effects, or specific personalized texts/options for the user 114. Such one or more attributes may be personalized based on at least one of stored user-attributes, user-location, demographic factors associated with the user, income-related factors, promotional goal-related factors, and the like.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482